Citation Nr: 0602164	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-15 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1967 to September 1969.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2004, it was remanded to the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in September 2005.  The case was returned to the Board and is 
now ready for further appellate review.  


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  A right knee disability was not shown in service, nor was 
arthritis of the right knee manifest within the first post-
service year.

3.  The preponderance of the evidence demonstrates that the 
veteran's right knee disability is not proximately due to or 
the result of a service-connected disability, including a 
left knee disability.  

4.  The preponderance of the evidence demonstrates that the 
veteran's right knee disability has not worsened as a result 
of a service-connected disability, including a left knee 
disability.  



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, may not be presumed to be related to service, and is 
not shown to be aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disability.  He claims that his right knee 
disability should be service connected on the basis that it 
is secondary to his service-connected left knee disability, 
either on a direct basis or by way of aggravation.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the September 2001 
rating decision; October 2002 statement of the case; June 
2004 Board remand; and September 2005 supplemental statement 
of the case; which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  In 
correspondence from the RO dated in March 2001 and June 2005, 
the veteran was provided with additional notice regarding the 
evidence needed to succeed in his claim and the relevant 
provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was given prior to the first AOJ 
adjudication of the claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, there has been substantial compliance with 
Pelegrini II and to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that while the June 2005 letter 
from the RO to the veteran contained a specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim, the earlier notices did not.  38 
C.F.R. § 3.159(b)(1) (2005).  A complying notice, however, 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Neither the veteran nor 
his representative have given any indication that there are 
additional treatment records that would provide greater 
insight into the origin of the veteran's disability at issue 
than is already of record.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or other records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the veteran has been provided 
with two orthopedic examinations (in December 2001 and June 
2005) that were conducted for the purpose of determining 
whether a current right knee disorder could possibly be 
related to service or to a service-connected disability.  
Thus, the mandate outlined in 38 U.S.C.A. § 5103A has been 
fulfilled.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection for degenerative joint disease may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

As indicated, service connection is in effect for left knee 
disability, evaluated as 10 percent disabling.  The veteran 
has claimed entitlement to service connection for a right 
knee disability.  The veteran has not argued, and in fact, 
there is no evidence that a right knee disability was 
incurred in service, or that degenerative arthritis of the 
right knee was shown within the first post-service year.  
Accordingly, the Board finds that service connection on a 
direct or presumptive basis is not warranted.  It is the 
veteran's primary contention that his right knee disability 
is proximately due to or the result of his left knee 
disability.  In the alternative, it has been averred that his 
right knee disability is aggravated by his left knee 
disability.  If the veteran is to be successful in his claim, 
essentially, the evidence before the Board must lead to the 
conclusion that it is at least as likely as not that his 
right knee disability is proximately due to or the result of, 
or aggravated by, the veteran's service-connected left knee 
disability.  38 C.F.R. § 3.310.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that his right knee 
disability is directly the result of his left knee 
disability, or at the very least aggravated thereby.  
Although the veteran earnestly believes this to be true, even 
an educated guess requires some evidentiary foundation to 
place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  More specifically, with 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence an April 2001 private medical statement 
of R.J.R., M.D., that attributed the veteran's "severe 
degenerative arthritis in his right knee" and total right 
knee replacement to the veteran's left knee disability.  
While this statement is clearly relevant, the probative value 
of this conclusion is weakened significantly by the fact that 
Dr. R.J.R. provided no reasons or bases for this conclusion.  
Secondly, even if one were to blindly accept this conclusory 
opinion, the value of Dr. R.J.R.'s opinion is marginalized 
greatly due to the fact that it was expressly based upon the 
history provided to him by the veteran, himself.  There is no 
indication that Dr. R.J.R. had the benefit of a review of the 
veteran's medical records in general, or his service medical 
records in particular.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, although Dr. 
R.J.R. was the veteran's treating physician who had made 
independent medical findings at the time of the veteran's 
right knee replacement, the appellant's unsupported history 
lessens the value of the medical opinion rendered because the 
opinion of Dr. R.J.R. was expressly based on that history.

On the other hand, the medical evidence against the veteran's 
claim consists of the two reports of the VA orthopedic 
examiners who had the benefit of a review of the medical 
record contained in the veteran's claims file when they 
examined the veteran in December 2001 and June 2005 for the 
express purpose of determining the etiology of the veteran's 
right knee disability.  In the December 2001 report, the VA 
examiner specifically recognized that the veteran had a 
service-connected left knee disability that caused him to 
limp, and further recognized the April 2001 opinion offered 
by Dr. R.J.R.  Following a thorough historical review, and an 
equally thorough examination, however, the VA examiner 
unequivocally concluded that the veteran's right knee 
arthritis was more likely due to a post-service right knee 
lateral meniscectomy than to any condition of the left knee.  
In explanation, the examiner noted that Dr. R.J.R.'s opinion 
was not supported by any factual information and that there 
was no information that Dr. R.J.R knew that a surgical 
lateral meniscectomy had been done, or at least, he had not 
commented on it.  The VA examiner noted further that the 
veteran was certainly not disabled by his left knee symptoms 
at the time of the examination.  

In the June 2005 report, the VA examiner again specifically 
recognized that the veteran had a service-connected left knee 
disability diagnosed as mild osteoarthritis of the left knee.  
Following a thorough historical review, and an equally 
thorough examination, however, the VA examiner who examined 
the veteran in June 2005 unequivocally concluded that it was 
less likely than not that the veteran's right total knee 
replacement was secondary to his service-connected left knee 
disability.  As a rationale, the examiner explained that the 
veteran has had minimal attention to the left knee over the 
years to the present time.  The examiner further opined that 
the veteran's post-service occupation of 31 years as a 
printer was more likely as not responsible for the 
development of the osteoarthritic condition at the right knee 
as well as the right knee representing a normal aging 
progress as well.  Finally, the June 2005 VA examiner 
provided the opinion that he did not believe that the 
veteran's service-connected left knee condition aggravated 
the right knee insofar as the development of osteoarthritis 
with the ultimate need for the right total knee replacement.  
By way of rationale, the examiner re-emphasized the minimal 
physical symptoms in the left knee.  

These VA examiners set out reasons for their conclusions and 
noted the contrasting opinion in the record.  The examiners 
specifically ruled out the existence of objective evidence 
connecting the right and left knee problems.  With respect to 
the question set forth in Allen v. Brown, 7 Vet. App. 439 
(1995) of whether the veteran's left knee disability has 
aggravated his right knee disability, the Board notes that 
the June 2005 examiner categorically addressed the question 
of aggravation with great specificity and concluded that 
there was no such aggravation.  Given that the VA examiners' 
reports were given in direct response to the RO's request and 
the Board's remand request that were before them which 
included a question as to the possibility of aggravation of 
one disability by another, and given the examiners' 
recognition of the veteran's left knee disability, the Board 
can come to no other conclusion than that the left and right 
knee disabilities were totally unrelated, in terms of 
causation, aggravation, or otherwise.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's right knee 
disability is proximately due to or the result of a service-
connected disease or injury or that his right knee disability 
has been aggravated by his service-connected left knee 
disability.  38 C.F.R. § 3.310(a) (2005).  Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran's claim must be denied on 
that basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his right knee disability is 
related to a left knee disability.  Based upon the foregoing 
analysis, the Board finds that a preponderance of the 
evidence in this case is against the claim for service 
connection for a right knee disability on any basis.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service or a service-
connected disorder, and thus against the claim for service 
connection for a right knee disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


